Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

This application, which discloses and claims only subject matter disclosed in prior Application No. 15/561,954, filed on 09/26/2017, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Heedong Chae on 08/16/2022 and on 08/18/2022.

The application has been amended as follows: 

In the claims:
In claim 1, line 10-11, the limitation “the side of the one or more first are in contact” has been amended to read -- the side of the one or more first belts having the smaller coefficient of friction are in contact --.
In claim 1, line 20, the limitation “adjust a distance and size” has been amended to read -- adjust a distance and a size --.
In claim 1, line 31-32, the limitation “the side of the one or more second belts are in contact” has been amended to read -- the side of the one or more second belts having the smaller coefficient of friction are in contact --.
In claim 1, line 43, the limitation “adjust a distance and size” has been amended to read -- adjust a distance and a size --.
In claim 1, line 46, the limitation “adjustment of the distance and size” has been amended to read -- adjustment of a distance and a size --.
In claim 1, line 49, the limitation “adjustment of the distance and the size” has been amended to read -- adjustment of a distance and a size --.
In claim 1, line 53, the limitation “the predetermined gap are substantially planar.” has been amended to read -- the predetermined gaps in the first stretched portion, are substantially planar. --.
In claim 1, line 55, the limitation “the predetermined gap are substantially planar.” has been amended to read -- the predetermined gaps in the second stretched portion, are substantially planar. --.

In the Specification:
In page 58, line 6, the phrase “a gap 82” has been amended to read “a gap 89”.

In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Reference character 72 (which is mentioned in page 53, line 8 and in page 69, line 5) is not shown in the drawings. Applicant must either include said reference character in the drawings or remove it from the description in the specification.
In Figure 5A, reference character 74 is used to indicate the first reversing portion, the second reversing portion, the third reversing portion, and the fourth reversing portion. Applicant must use distinct reference characters to indicate each of said features in Figure 5A and amend the specification appropriately to reflect said distinct reference characters. 

In order to avoid abandonment of the application, applicant is required to make these above agreed upon specification changes.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a device having the specific structure recited within independent claim 1. In particular, a device comprising: a first stretched portion with a first belt reversing portion, a second belt reversing portion, one or more first belts that are made of materials having different coefficients of friction, a first pressing portion, and a first tension adjusting portion, all arranged in the exact manner described in claim 1 limitations; a second stretched portion with a third belt reversing portion, a fourth belt reversing portion, one or more second belts that are made of materials having different coefficients of friction, a second pressing portion, and a second tension adjusting portion, all arranged in the exact manner described in claim l imitations; in the first stretched portion, a predetermined gap existing between the first belt reversing portion and the first pressing portion, while another distinct predetermined gap existing between the second belt reversing portion and the first pressing portion; in the second stretched portion, a predetermined gap existing between the third belt reversing portion and the second pressing portion, while another distinct predetermined gap existing between the fourth belt reversing portion and the second pressing portion; the predetermined gaps formed in the first stretched portion and the second stretched portion, all being defined by substantially planar surfaces of the corresponding first, second, third, and fourth belt reversing portions; wherein, the first tension adjusting portion is configured to adjust the distance/ size of the predetermined gap formed between first belt reversing portion and the first pressing portion, and the distance/ size of the predetermined gap formed between second belt reversing portion and the first pressing portion, so that the distance between the first belt reversing portion and the second belt reversing portion can be increased and/ or decreased in order to change the tension of the one or more first belts; and wherein, the second tension adjusting portion is configured to adjust the distance/ size of the predetermined gap formed between third belt reversing portion and the second pressing portion, and the distance/ size of the predetermined gap formed between fourth belt reversing portion and the second pressing portion, so that the distance between the third belt reversing  portion and the fourth belt reversing portion can be increased and/ or decreased in order to change the tension of the one or more second belts.
Hashikawa (U.S. PGPUB 2012/0085853 A1), which appears to be one of the closest related prior art to applicant’s claimed invention, teach (Figures 4-12E) a device for applying coiling-tension (a multiple endless belt type band sheet coiling tension applying apparatus illustrated in figure 4) to a slit band sheet (slit band sheets ‘a’) comprising: a first stretched portion (upper oval pressure applying members 20) having a first belt reversing portion (belt reversing portion 23 on the right side of figure 4) with an arc-shaped outer peripheral surface (paragraph 0119 disclose, the belt reversing portions 23 having a semi-arcuate side section) formed on a side of the first stretched portion (right side of the upper oval pressure applying members 20), a second belt reversing portion (belt reversing portion 23 on the left side of figure 4) with an arc-shaped outer peripheral surface (paragraph 0019 disclose, the belt reversing portions 23 having a semi-arcuate side section) formed on opposite side of the first stretched portion (left side of the upper oval pressure applying members 20), a predetermined gap (spacing between the two outer reinforcement plates 25a proximate to right and left side belt reversing portions 23, where the two rectangular shaped cooling water chambers 25 are located) between the first belt reversing portion and the second belt reversing portion, one or more first belts (plurality of endless belts 11) that are made of materials having different coefficients of friction (as disclosed in paragraphs 0113-0117, the internal belt surface 11a and external belt surface 11b of the plurality of endless belts 11 has different coefficients of friction, where the internal and external belt surfaces 11a and 11b can be made of various different materials), and a first pressing portion (belt pressing portion 21) that is disposed at a distance from the first belt reversing portion by a predetermined gap (spacing between the right side belt reversing portions 23 and the belt pressing portion 21) and at a distance from the second belt reversing portion by a predetermined gap (spacing between the left side belt reversing portions 23 and the belt pressing portion 21); the one or more first belts having a side (internal belt surface 11a) with a smaller coefficient of friction than that of the opposite side (external belt surface 11b) thereof (see also paragraphs 0114); the side of the one or more first belts having the smaller coefficient of friction being in contact with the first pressing portion, the first belt reversing portion, and the second belt reversing portion; the one or more first belts being stretched in a ring shape to be freely rotated around the first stretched portion (see also paragraphs 0109-0123); a second stretched portion (lower oval pressure applying member 30) having a third belt reversing portion (belt reversing portion 33 on the right side of figure 4) with an arc-shaped outer peripheral surface (paragraph 0119 disclose, the belt reversing portions 33 having a semi-arcuate side section) formed on a side of the second stretched portion (right side of the lower oval pressure applying members 30), a fourth belt reversing portion (belt reversing portion 33 on the left side of figure 4) with an arc-shaped outer peripheral surface (paragraph 0119 disclose, the belt reversing portions 33 having a semi-arcuate side section) formed on opposite side of the second stretched portion (left side of the lower oval pressure applying members 30), a predetermined gap (spacing between the two outer reinforcement plates 35a proximate to right and left side belt reversing portions 23, where the two rectangular shaped cooling water chambers 35 are located) between the third belt reversing portion and the fourth belt reversing portion, one or more second belts (plurality of endless belts 11) that are made of materials having different coefficients of friction (as disclosed in paragraphs 0113-0117, the internal belt surface 11a and external belt surface 11b of the plurality of endless belts 11 having different coefficients of friction, wherein the internal and external belt surfaces 11a and 11b can be made of various different materials), and a second pressing portion (belt pressing portion 31) that is disposed at a distance from the third belt reversing portion by a predetermined gap (spacing between the right side belt reversing portions 33 and the belt pressing portion 31) and at a distance from the fourth belt reversing portion by a predetermined gap (spacing between the left side belt reversing portions 33 and the belt pressing portion 31); the one or more second belts having a side (internal belt surface 11a) with a smaller coefficient of friction than that of the opposite side (external belt surface 11b) thereof (see also paragraphs 0113-0117); the side of the one or more second belts with the smaller coefficient of friction being in contact with the second pressing portion, the third belt reversing portion, and the fourth belt reversing portion; the one or more second belts being stretched in a ring shape to be freely rotated around the second stretched portion (see also paragraphs 0128-0133). 
Yet, Hashikawa fail to explicitly disclose, the device further including a first tension adjusting portion constructed to adjust the distance/ size of the predetermined gaps between the fist pressing portion and the first/ second belt reversing portions, and a second tension adjusting portion constructed to adjust the distance/ size of the predetermined gaps between the second pressing portion and the third/ fourth belt reversing portions. In fact, the device taught by Hashikawa’s does not include any adjustable gaps formed by the planar surfaces of the first belt reversing portion and the second belt reversing portion, nor does it include any adjustable gaps formed by the planar surfaces of the third belt reversing portion and the fourth belt reversing portion; in fact, providing such adjustable predetermined gaps in the first and second stretched portions, or adjusting the position of the first, second, third, and fourth belt reversing portions relative to the corresponding first and second pressing portions using a respective first and second tension adjusting portions, would result in Hashikawa’s device being completely defective; that is because, Hashikawa explicitly emphasize: the first belt reversing portion, second belt reversing portion, and the first pressing portion being constructed as one singular structure to form the first stretched portion so as to retain its overall structure, while the third belt reversing portion, fourth belt reversing portion, and the second pressing portion being constructed as one singular structure to form the second stretched portion so as to retain its overall structure; and cooling water being held between the first belt reversing portion and the first pressing portion, between the second belt reversing portion and the first pressing portion, between the third belt reversing portion and the second pressing portion, and between the fourth belt reversing portion and the second pressing portion.; therefore, modifying the first and second stretch portion in a manner that facilitate the adjustment of the distance between the first belt reversing portion and the first pressing portion, the distance between the second belt reversing portion and the first pressing portion, the distance between the third belt reversing portion and the second pressing portion, or the distance between the fourth belt reversing portion and the second pressing portion, would require significant structural changes to device suggest by Hashikawa, which would not be practical and/ or appreciated by one of ordinary skill in the art.
However, other relevant/ analogues prior art identified, for example Gudmestad (U.S. Patent 3,368,728 A), Umlauf (U.S. Patent 4,527,723 A), Harcuba et al. (U.S. Patent 4,135,620 A), Franchuk et al. (U.S. Patent 4,469,267 A), and Michel (French Patent Publication FR2683213 A1), does propose a device comprising a first tension adjusting portion that is provided on the first stretched portion and a second tension adjusting portion that is provided on the first stretched portion. Nevertheless, unlike in applicant’s claimed device, the first tension adjusting portion and the second tension adjusting portion in the devices taught by above mentioned references are designed to adjust the position of only a single a single belt reversing portions of the first stretched portion relative to the first pressing portion and only a single a single belt reversing portions of the second stretched portion relative to the second pressing portion (in other words, Gudmestad, Umlauf, Harcuba et al, Franchuk et al, and Michel simply teach, the first tension adjusting portion only being capable of altering the distance/ size of the gap between the first belt reversing portion and the first pressing portion or the gap between the second belt reversing portion and the first pressing portion, while the second tension adjusting portion only being capable of altering the distance/ size of the gap between the third belt reversing portion and the second pressing portion or the gap between the fourth belt reversing portion and the second pressing portion). Moreover, none of the gaps located in first and second stretched portions of the first devices taught by Gudmestad, Umlauf, Harcuba et al, Franchuk et al, are formed by planar surfaces of the corresponding first, second, third, fourth belt reversing portions (on the contrary, said belt reversing portions are circular in shape), and said devices does not have one or more first belts made of materials having different coefficients of friction or one or more second belts made of materials having different coefficients of friction. In addition, all other prior art made of record, fail to disclose or render obvious, a device with the collective structural and functional configuration described within claim 1. Consequently, claim 1 limitations appears to contain allowable subject matter over the cited prior art disclosures; specially when said limitations are viewed in light of applicant’s specification. 
Accordingly, the device claimed by the applicant within claims 1-5, is determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                /MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654